DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11043742. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the current application are anticipated by the claims in PN 11043742. Limitation “wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 240 degrees in azimuth” requires the coverage being over 240 degrees i.e. 360 degrees as claimed in claim 1 of PN 11043742.
Current Application
PN 11043742
1. A wireless channel sounding system comprising: a wireless channel sounding transmitter comprising: at least one radio frequency front end coupled to at least two phased array antennas to generate at least two radio frequency channel sounding waveforms from at least two baseband signals; the at least two phased array antennas, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in at least one of: azimuth or elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 240 degrees in azimuth; and a first processing system including at least one processor, in communication with the at least one radio frequency front end to: provide the at least two baseband signals; and steer the respective transmit beams via instructions to the at least one radio frequency front end.

2. The wireless channel sounding system of claim 1, further comprising: 
a wireless channel sounding receiver comprising: at least one phased array antenna controllable to provide a respective receive beam that is steerable in at least one of: azimuth or elevation; at least one radio frequency front end coupled to the at least one phased array antenna to: receive at least one radio frequency channel sounding waveform of the at least two radio frequency channel sounding waveforms from the wireless channel sounding transmitter via the respective receive beam; and generate at least one baseband signal from the at least one radio frequency channel sounding waveform; and 
a second processing system including at least one processor in communication with the at least one radio frequency front end of the wireless channel sounding receiver to: 
steer the respective receive beam via instructions to the at least one radio frequency front end of the wireless channel sounding receiver; 
receive the at least one baseband signal from the at least one radio frequency front end of the wireless channel sounding receiver; and 
record the at least one baseband signal.

3. The wireless channel sounding system of claim 2, wherein the second processing system is further to: record location information of the wireless channel sounding receiver, spatial orientation information of the respective receive beam, and timing information for the receiving of the at least one baseband signal.

4. The wireless channel sounding system of claim 3, wherein the second processing system is further to: transmit the at least one baseband signal, the location information of the wireless channel sounding receiver, the spatial orientation information of the respective receive beam, and the timing information to the first processing system.

5. The wireless channel sounding system of claim 4, wherein the first processing system is further to: determine a plurality of measurements of at least one wireless channel parameter based upon the at least one baseband signal, the location information of the wireless channel sounding receiver, the spatial orientation information of the respective receive beam, and the timing information.

6. The wireless channel sounding system of claim 5, wherein the first processing system is further to: record spatial orientation information of the respective transmit beams, wherein the plurality of measurements of the at least one wireless channel parameter is further based upon the spatial orientation information of the respective transmit beams.

7. The wireless channel sounding system of claim 6, wherein the wireless channel sounding transmitter further comprises: a gyroscope; and a compass, wherein the first processing system is further to determine the spatial orientation information of the respective transmit beams via the gyroscope and the compass.

8. The wireless channel sounding system of claim 2, wherein the second processing system is further to: determine a plurality of measurements of at least one wireless channel parameter based upon the at least one baseband signal.

9. The wireless channel sounding system of claim 8, wherein the second processing system is further to: record the plurality of measurements of the at least one wireless channel parameter.

10. The wireless channel sounding system of claim 8, wherein the second processing system is further to: transmit the plurality of measurements of the at least one wireless channel parameter to the first processing system.

11. The wireless channel sounding system of claim 1, wherein the at least two radio frequency channel sounding waveforms that are transmitted via the respective transmit beams are orthogonal signals that are transmitted at a same time.

12. The wireless channel sounding system of claim 1, wherein the at least two phased array antennas comprise a pair of half-cylindrical antennas, wherein each of the half-cylindrical antennas provides the transmit beam coverage over at least a 120 degree azimuthal sector.

13. The wireless channel sounding system of claim 1, wherein the at least two phased array antennas comprise at least three phased array antennas, wherein each of the at least three phased array antennas provides a transmit beam coverage over at least a 80 degree azimuthal sector.

14. The wireless channel sounding system of claim 1, wherein the at least three phased array antennas comprise at least four phased array antennas, wherein each of the at least four phased array antennas provides the transmit beam coverage over at least a 60 degree azimuthal sector.

15. The wireless channel sounding system of claim 1, wherein each of the at least one radio frequency front end includes a plurality of variable phase shifters associated with respective antenna elements of an associated one of the at least two phased array antennas.

16. The wireless channel sounding system of claim 15, wherein the instructions to the at least one radio frequency front end to steer the respective transmit beams are for controlling the plurality of variable phase shifters to control directions of the respective transmit beams.

17. The wireless channel sounding system of claim 1, wherein each of the respective transmit beams comprises a directional beam with a half-power beamwidth of less than 30 degrees, wherein the steering the transmit beams further comprises controlling the half-power beamwidth of the each of the transmit beams via the instructions.

18. The wireless channel sounding system of claim 1, wherein each of the at least one radio frequency front end includes a baseband-to-radio frequency upconverter.

19. A method comprising: providing, by a first processing system of a wireless channel sounding transmitter of a channel sounding system including at least one processor, at least two baseband signals to at least one radio frequency front end of the wireless channel sounding transmitter; and steering, by the first processing system, respective transmit beams via instructions to the at least one radio frequency front end, wherein the at least one radio frequency front end is to generate at least two radio frequency channel sounding waveforms from the at least two baseband signals, wherein the at least one radio frequency front end is coupled to at least two phased array antennas of the wireless channel sounding transmitter, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in at least one of: azimuth or elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 240 degrees in azimuth.

20. A non-transitory computer-readable medium storing instructions which, when executed by at least a first processing system of a wireless channel sounding transmitter of a channel sounding system including at least one processor, cause the at least the first processing system to perform operations, the operations comprising: providing at least two baseband signals to at least one radio frequency front end of the wireless channel sounding transmitter; and steering respective transmit beams via instructions to the at least one radio frequency front end, wherein the at least one radio frequency front end is to generate at least two radio frequency channel sounding waveforms from the at least two baseband signals, wherein the at least one radio frequency front end is coupled to at least two phased array antennas of the wireless channel sounding transmitter, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in at least one of: azimuth or elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 240 degrees in azimuth.
1. A wireless channel sounding system comprising: a wireless channel sounding transmitter comprising: at least two radio frequency front ends coupled to at least two phased array antennas to generate at least two radio frequency channel sounding waveforms from at least two baseband signals; the at least two phased array antennas, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in azimuth and elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth; and a first processing system including at least one processor, in communication with the at least two radio frequency front ends to: provide the at least two baseband signals; and steer the respective transmit beams via instructions to the at least two radio frequency front ends.

2. The wireless channel sounding system of claim 1, further comprising: 
a wireless channel sounding receiver comprising: at least one phased array antenna controllable to provide a respective receive beam that is steerable in azimuth and elevation; at least one radio frequency front end coupled to the at least one phased array antenna to: receive at least one radio frequency channel sounding waveform of the at least two radio frequency channel sounding waveforms from the wireless channel sounding transmitter via the respective receive beam; and generate at least one baseband signal from the at least one radio frequency channel sounding waveform; and 
a second processing system including at least one processor in communication with the at least one radio frequency front end to: 

steer the respective receive beam via instructions to the at least one radio frequency front end; 
receive the at least one baseband signal from the at least one radio frequency front end; and 
record the at least one baseband signal.


3. The wireless channel sounding system of claim 2, wherein the second processing system is further to: record location information of the wireless channel sounding receiver, spatial orientation information of the respective receive beam, and timing information for the receiving of the at least one baseband signal.

4. The wireless channel sounding system of claim 3, wherein the second processing system is further to: transmit the at least one baseband signal, the location information of the wireless channel sounding receiver, the spatial orientation information of the respective receive beam, and the timing information to the first processing system.

5. The wireless channel sounding system of claim 4, wherein the first processing system is further to: determine a plurality of measurements of at least one wireless channel parameter based upon the at least one baseband signal, the location information of the wireless channel sounding receiver, the spatial orientation information of the respective receive beam, and the timing information.

6. The wireless channel sounding system of claim 5, wherein the first processing system is further to: record spatial orientation information of the respective transmit beams, wherein the plurality of measurements of the at least one wireless channel parameter is further based upon the spatial orientation information of the respective transmit beams.

7. The wireless channel sounding system of claim 6, wherein the wireless channel sounding transmitter further comprises: a gyroscope; and a compass, wherein the first processing system is further to determine the spatial orientation information of the respective transmit beams via the gyroscope and the compass.

8. The wireless channel sounding system of claim 2, wherein the second processing system is further to: determine a plurality of measurements of at least one wireless channel parameter based upon the at least one baseband signal.

9. The wireless channel sounding system of claim 8, wherein the second processing system is further to: record the plurality of measurements of the at least one wireless channel parameter.

10. The wireless channel sounding system of claim 8, wherein the second processing system is further to: transmit the plurality of measurements of the at least one wireless channel parameter to the first processing system.

11. The wireless channel sounding system of claim 1, wherein the at least two radio frequency channel sounding waveforms that are transmitted via the respective transmit beams are orthogonal signals that are transmitted at a same time.

12. The wireless channel sounding system of claim 1, wherein the at least two phased array antennas comprise a pair of half-cylindrical antennas, wherein each of the half-cylindrical antennas provides the transmit beam coverage over at least a 180 degree azimuthal sector.

13. The wireless channel sounding system of claim 1, wherein the at least two phased array antennas comprise at least three phased array antennas, wherein each of the at least three phased array antennas provides a transmit beam coverage over at least a 120 degree azimuthal sector.

14. The wireless channel sounding system of claim 13, wherein the at least three phased array antennas comprise at least four phased array antennas, wherein each of the at least four phased array antennas provides the transmit beam coverage over at least a 90 degree azimuthal sector.

15. The wireless channel sounding system of claim 1, wherein each of the at least two radio frequency front ends includes a plurality of variable phase shifters associated with respective antenna elements of an associated one of the at least two phased array antennas.

16. The wireless channel sounding system of claim 15, wherein the instructions to the at least two radio frequency front ends to steer the respective transmit beams are for controlling the plurality of variable phase shifters to control directions of the respective transmit beams.

17. The wireless channel sounding system of claim 1, wherein each of the respective transmit beams comprises a directional beam with a half-power beamwidth of less than 30 degrees, wherein the steering the transmit beams further comprises controlling the half-power beamwidth of the each of the transmit beams via the instructions.

18. The wireless channel sounding system of claim 1, wherein each of the at least two radio frequency front ends includes a baseband-to-radio frequency upconverter.

19. A method comprising: providing, by a first processing system of a wireless channel sounding transmitter of a channel sounding system including at least one processor, at least two baseband signals to at least two radio frequency front ends of the wireless channel sounding transmitter; and steering, by the first processing system, respective transmit beams via instructions to the at least two radio frequency front ends, wherein the at least two radio frequency front ends are to generate at least two radio frequency channel sounding waveforms from the at least two baseband signals, wherein the at least two radio frequency front ends are coupled to at least two phased array antennas of the wireless channel sounding transmitter, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in azimuth and elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth.

20. A non-transitory computer-readable medium storing instructions which, when executed by at least a first processing system of a wireless channel sounding transmitter of a channel sounding system including at least one processor, cause the at least the first processing system to perform operations, the operations comprising: providing at least two baseband signals to at least two radio frequency front ends of the wireless channel sounding transmitter; and steering respective transmit beams via instructions to the at least two radio frequency front ends, wherein the at least two radio frequency front ends are to generate at least two radio frequency channel sounding waveforms from the at least two baseband signals, wherein the at least two radio frequency front ends are coupled to at least two phased array antennas of the wireless channel sounding transmitter, wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in azimuth and elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas US 9331767

    PNG
    media_image1.png
    332
    566
    media_image1.png
    Greyscale

Zhang US 9300371

    PNG
    media_image2.png
    346
    670
    media_image2.png
    Greyscale

Strong US 20170117950 A1

    PNG
    media_image3.png
    642
    511
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844